Citation Nr: 0629635	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-00 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1957 to 
November 1959.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In October 2004 the veteran testified at a Board hearing.  
The Board remanded this issue for further development in 
February 2005 and December 2005.  


FINDING OF FACT

Hepatitis C was not manifested during the veteran's active 
duty service nor is hepatitis C otherwise related to such 
service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the September 2002 VCAA letter have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in the September 2002 VCAA letter, the appellant 
was advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

The Board also notes that the September 2002 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran prior to the rating decision on appeal.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection.  Regardless of 
whether the veteran was provided notice of the types of 
evidence necessary to establish a disability rating or 
effective date for the issue on appeal, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  Since the Board concludes below that there is a 
preponderance of the evidence against the veteran's claim, 
any questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records are negative for a 
hepatitis C disorder or associated risk factors.  An October 
1959 entry showed that the veteran had a diagnosis of an 
upper respiratory infection, to rule out apparently 
infectious mononucleosis and hepatitis.  The veteran has 
claimed that he had a blood transfusion during service in 
1958, however service medical records do not reflect this.  
In October 2002 the National Personnel Records Center 
indicated that the veteran's service medical records had been 
forwarded.  In April 2005 the Medical Group at Luke Air Force 
Base indicated that they did not have the veteran's 1958 
service medical record documenting a blood transfusion. 

Private medical records from 1996 to 2002 revealed a post-
service history of cocaine and alcohol abuse.  A July 1999 
record indicated that the veteran had an infection with blood 
transfusion 15 years earlier.  During his October 2004 Board 
hearing, the veteran testified that he never used intravenous 
drugs.  

During a January 2003 VA examination, the veteran stated that 
he was told he had a hepatitis diagnosis in 1982 in remission 
and in 1993 he was told he had hepatitis C.  The diagnosis 
was hepatitis C with mild fatigue and dyspepsia.  The 
examiner opined that it was at least as likely as not that 
the veteran contracted hepatitis C virus through a blood 
transfusion in 1958 while in service.  However, the veteran's 
service medical records do not show that he received a blood 
transfusion in service and as explained above, attempts by VA 
to verify this assertion have not been successful.  
Consequently, the opinion rendered from the January 2003 VA 
examiner cannot constitute competent medical evidence of 
causality adequate for rating purposes since it is based on 
the veteran's own purported history of injury; a history that 
is not substantiated in his medical records.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995).

The veteran's final VA examination of record was in March 
2006.  In presenting the veteran's exposure history as 
apparently reported by the veteran, the examiner indicated 
that the veteran placed a tattoo on his left arm at the age 
of 16 prior to service, service medical records were negative 
for any blood transfusion.  The veteran had a history of 
snorting cocaine in the mid-1980s, however he did not use 
cocaine by the intravenous route.  The veteran had high risk 
sexual activities in the 1970s, 1980s and somewhat in the 
1990s, and was incarcerated in the 1990s.  The diagnosis was 
chronic viral hepatitis C.  The examiner opined that the most 
likely etiology or cause of the hepatitis C was related to 
the use of intranasal cocaine in the mid 1980s.  Other 
potential sources of the hepatitis C would be high risk 
sexual activity from the 1970s to 1980s, the tattoo applied 
on the left arm prior to service, and 9 months in jail in the 
early 1990s.  The examiner further opined that the veteran 
was exposed to no specific risk factors while serving in the 
military from 1957 to 1959.  Furthermore, the veteran did not 
have a blood transfusion during service or any time 
thereafter.  

The Board is thus presented with an evidentiary record which 
shows that there is no supporting evidence that the veteran's 
hepatitis C is related to service.  There is no indication 
that the veteran received treatment for hepatitis C during 
service, and there is nothing in the service medical records 
suggesting that the veteran was exposed to risk factors for 
hepatitis C.  The Board notes that while the October 1959 
service medical record indicated a diagnosis to rule out 
infectious hepatitis, the examiner during the March 2006 VA 
examination reviewed the veteran's claims folder to include 
the service medical records, and opined that the veteran's 
hepatitis C was most likely due to his post-service 
activities, especially intranasal cocaine use, and pre-
service tattoo.  The Board finds this opinion to be probative 
as it was rendered by a competent medical professional who 
thoroughly reviewed the claims folder in conjunction with the 
examination.  Conversely, as discussed earlier, the opinion 
rendered from the January 2003 VA examiner is not probative 
as it is based on a history that is not substantiated by the 
medical records.  There is no other medical evidence that 
contradicts the opinion of the March 2006 VA examiner.  The 
Board is thus led to the conclusion that there is a 
preponderance of evidence against a finding that the veteran 
has hepatitis C due to service.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


